*988OPINION OF THE COURT
Memorandum.
Judgment and order reversed without costs, and motion to set aside the verdict granted to the extent of vacating the award for damages and remanding the matter to the court below for a new trial limited solely to the issue of damages.
In this action to recover damages for negligence and breach of contract, plaintiffs established the liability of defendant in failing to make the proper inspection of their home. One issue raised by defendant for the setting aside of the verdict, the inadvertent reading of a letter, had minimal significance on the substantive issues of this case. However, the issue raised as to the excessiveness of the award for damages requires a new trial.
The testimony of the expert witnesses for the plaintiffs consisted of the defendant as a hostile witness and a Mr. D’Alonzo (another witness, who inspected the house, made no estimate as to the cost of repairs). The expert witness for the plaintiff testified based on photographs shown to him, photographs that he did not take. The witnesses for the defendant testified based on their actual inspection of the premises. This court concludes that the finding of the jury as to damages was against the weight of the credible evidence and that a new trial is required on the issue of damages.
Stark, J. P., and Collins, J., concur; Luciano, J., taking no part.